TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-04-00434-CR



                                 James Lyle Burgess, Appellant

                                                  v.

                                   The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
            NO. 54075, HONORABLE JOE CARROLL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               James Lyle Burgess seeks to appeal from a judgment of conviction for possession of

methamphetamine with intent to deliver. The trial court has certified that this is a plea bargain case

and Burgess has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The record also contains a copy

of a signed waiver of appeal. The appeal is dismissed. See id. rule 25.2(d).




                                               __________________________________________

                                               Mack Kidd, Justice

Before Justices Kidd, B. A. Smith and Pemberton

Dismissed for Want of Jurisdiction

Filed: August 26, 2004

Do Not Publish